DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. US 2017/0041067 in view of Kono et al. US 2015/0281129.
Regarding claims 1 and 7, Goto et al. discloses in Figs. 4-6, a transmitting apparatus 1000, comprising: 
a first processor circuit 1400;  
a modulation circuit (element 54 of Fig. 6);  and 

Goto does not specifically disclose a second processor circuit and a switch circuit,
wherein the second processor circuit is configured to execute a detecting process that includes detecting each of inputs of a plurality of data signals, wherein the switch circuit is configured to select the plurality of bit strings based on a detection result of inputs of the plurality of data signals, wherein the second processor circuit is further configured to execute a first selecting process when an input of each of the plurality of data signals is detected by the detecting process, the selecting process being configured to cause the switch circuit to select a bit string included in each of the plurality of data signals, and execute a second selecting process when an input of at least one of the plurality of data signals is not detected by the detecting process, the second selecting process being configured to cause the switch circuit to select a bit string included in the data signal the input of which is detected instead of the data signal the input of which is not detected such that the identical symbol information pieces are serially generated in the predetermined order. 

wherein the second processor circuit is configured to execute a detecting process that includes detecting each of inputs of a plurality of data signals, wherein the switch circuit is configured to select the plurality of bit strings based on a detection result of inputs of the plurality of data signals, wherein the second processor circuit is further configured to execute a first selecting process when an input of each of the plurality of data signals is detected by the detecting process, the selecting process being configured to cause the switch circuit to select a bit string included in each of the plurality of data signals, and execute a second selecting process when an input of at least one of the plurality of data signals is not detected by the detecting process, the second selecting process being configured to cause the switch circuit to select a bit string included in the data signal the input of which is detected instead of the data signal the input of which is not detected such that the identical symbol information pieces are serially generated in the predetermined order (paragraphs 0040-0041, 0043-0045).
Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the teaching of Kono in the apparatus of Goto.
One of ordinary skill in the art would have been motivated to do that in order to selectively transmit the predetermined optical signal to the predetermined destination.

3.	Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.    He et al. U.S. Publication no. 2019/0342028.  Method and apparatus for improving the skew tolerance of a coherent optical transponder in an optical communication system
b.    Buckingham et al. U.S. Patent no. 6,657,970.  Method and apparatus for link state determination in voice over frame-relay networks
c.    Yoshida. U.S. Publication no. 2018/0219632.  Optical relay apparatus, optical transmission system

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.


DT
2/12/2021

/Dzung D Tran/
Primary Examiner, Art Unit 2637